  Exhibit 10.2


 
PEDEVCO CORP.
COMMON STOCK
SUBSCRIPTION AGREEMENT
 
Common Stock Shares
 
Date: September 17, 2019
 Full Subscription Commitment: US$13,000,000.14

 

1. Subscription:
 
(a) The undersigned purchasers who have executed a copy of the Participant
signature page hereof and delivered the Purchase Price to the Company
(collectively, the “Participants” and each, a “Participant”) hereby apply to
purchase restricted Common Stock (the “Common Stock” or the “Shares” or the
“Securities”) of PEDEVCO Corp., a Texas corporation (the “Company”), in the
amount set forth below their signature on the signature page of this Agreement,
in accordance with the terms and conditions of this Subscription Agreement (the
“Subscription” or “Agreement”).
 
(b) Each Share has a price per share of US$1.5845 (the “Purchase Price”, which
term, depending on its context shall also refer to the aggregate consideration
due from each Participant for the aggregate amount of Shares purchased by such
Participant hereunder). In no event will the Purchase Price be less than the
greater of (a) the book value of the Company’s common stock, $1.58451; and (b)
the market value of the Company’s common stock, as calculated pursuant to
applicable NYSE American rules, at the time this Agreement is agreed to, and
entered into by the Participant and the Company.
 
(c) Before this Subscription is considered, the Participant must complete,
execute and deliver to the Company the following:
 
(i) This Subscription;
 
(ii) The Certificate of Accredited Investor Status and Investor Information,
attached hereto as Exhibit A, and
 
(iii) The Participant’s check in the amount set forth on the signature page
hereof in the amount of the aggregate Purchase Price in exchange for the Shares
purchased, or wire transfer sent according to the Company’s instructions.
 
(d) This Subscription is irrevocable by the Participant.
 
(e) This Subscription is not transferable or assignable by the Participant.
 
(f) This Subscription may be rejected in whole or in part by the Company in its
sole discretion prior to the Closing (as defined in Section 1(h) hereof),
regardless of whether Participant’s funds have theretofore been deposited by the
Company. Participant’s execution and delivery of this Subscription will not
constitute an agreement between the undersigned and the Company until this
Agreement has been accepted and executed by the Company. In the event this
Subscription is rejected by the Company, all funds and documents tendered by the
Participant shall be returned and the parties’ obligations hereunder, shall
terminate.
 
1 Total stockholders’ equity as of June 30, 2019 ($85,289,000), divided by total
outstanding shares as of June 30, 2019 (53,827,065) = $1.5845. 

 
 
1

 
 
(g) For purposes of this Agreement:
 
(i) “Affiliate” means (x) any Person directly or indirectly controlling,
controlled by or under common control with another Person, or (y) any manager,
director, officer, partner or employee of a Person; a Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
other Person, whether through ownership of voting securities, by contract, or
otherwise.
 
(ii)  “Material Adverse Effect” means any change, event, development or
occurrence, individually or with all other changes, events, developments or
occurrences, that has or is reasonably likely to (a) have a material adverse
effect on the business, prospects, assets, results of operations or financial
condition of the Company or (b) prevent or materially delay consummation of the
transactions contemplated hereby or otherwise prevent the Company from
performing its obligations under this Agreement on a timely basis in any
material respect.
 
(iii)  “NYSE American Approval” shall mean such approvals as may be required by
the NYSE American Exchange in connection with issuance and/or listing of the
Shares on the NYSE American Exchange.
 
(iv) “Person” means any individual, corporation, partnership, joint venture,
limited liability company, trust, unincorporated organization or governmental
entity.
 
(h) The closing (the “Closing”) of this offering (the “Offering”) is scheduled
to occur as soon as possible, but no later than October 15, 2019, unless
extended upon mutual written agreement by the Participants and the Company. The
date that the Offering closes shall be the “Closing Date” for the purposes of
this Agreement.
 
(i) Conditions to Closing. Closing shall be conditioned upon the following,
unless waived in writing by the Company and the Participant:
 
(i) NYSE American Approval: The Company shall have received NYSE American
Approval.
 
(ii) Board Approval: The Board of Directors of the Company shall have approved
the transactions contemplated by this Subscription and the other transaction
documents and the issuance of the Securities. The Company shall have performed
in all material respects all obligations and covenants herein required to be
performed by it on or prior to the Closing.
 
(j) Participant hereby agrees not to, and will cause its Affiliates not to,
enter into any “put equivalent position” as such term is defined in Rule 16a-1
under the Securities Exchange Act of 1934, as amended, or short sale position
with respect to the Securities either prior to Closing or at any time that
Participant holds any Shares.
 
2. Representations by Participant. In consideration of the Company’s potential
acceptance of the Subscription, each Participant individually, and not jointly
or severally, makes the following representations and warranties to the Company,
which warranties and representations shall survive any acceptance of the
Subscription by the Company:
 
(a) Without limiting its right to rely upon the representations and warranties
of the Company in Section 3, prior to the time of purchase of the Shares,
Participant has had an opportunity to review the Company’s reports, schedules,
forms, statements and other documents filed by it with the United States
Securities and Exchange Commission (the “SEC Reports”) (which filings can be
accessed by going to http://www.sec.gov/edgar/searchedgar/companysearch.html,
typing “PEDEVCO” in the “Company name” field, and clicking the “Search” button),
and Participant has had the opportunity to ask questions and receive any
additional information from persons acting on behalf of the Company to verify
Participant’s understanding of the terms thereof and of the Company’s business
and status thereof. Participant acknowledges that no officer, director,
broker-dealer, placement agent, finder or other person affiliated with the
Company has given Participant any information or made any representations, oral
or written, other than as provided in the SEC Reports and herein, on which
Participant has relied upon in deciding to invest in the Securities.
 
(b) Participant acknowledges that Participant has not seen, received, been
presented with, or been solicited by any leaflet, public promotional meeting,
newspaper or magazine article or advertisement, radio or television
advertisement, or any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act of 1933, as amended
(the “Securities Act”)) with respect to the Securities.
 

(c) The Securities are being acquired for Participant’s own account and not with
a view to resale the Securities in violation of the Securities Act.
 
(d) Participant acknowledges that the Securities have not been registered under
the Securities Act or qualified under any blue sky laws, in reliance, in part,
on Participant’s representations, warranties and agreements made herein.
 
(e) Other than the rights specifically set forth in this Subscription and
disclosed in the SEC Reports, Participant represents, warrants and agrees that
the Company and the officers of the Company (the “Company’s Officers”) are under
no obligation to register or qualify the Securities under the Securities Act or
under any state securities law, or to assist the undersigned in complying with
any exemption from registration and qualification.
 


 
2

 
  
(f) Participant represents that Participant meets the criteria for participation
because: (i) Participant has a pre-existing personal or business relationship
with the Company or one or more of its partners, officers, directors or
controlling persons; or (ii) by reason of Participant’s business or financial
experience, or by reason of the business or financial experience of its
financial advisors who are unaffiliated with, and are not compensated, directly
or indirectly, by the Company or any affiliate or selling agent of the Company,
Participant is capable of evaluating the risk and merits of an investment in the
Securities and of protecting its own interests;
 
(g) Participant represents that Participant is an “accredited investor” as such
term is defined in Rule 501 of the Securities Act, and has executed the
Certificate of Accredited Investor Status and Investor Information, attached
hereto as Exhibit A.
 
(h) Participant understands that the right to transfer the Securities will be
restricted unless the transfer is not in violation of the Securities Act and any
other applicable state or foreign securities laws (including investment
suitability standards), that the Company will not consent to a transfer of the
Securities unless the transferee represents that such transferee meets the
financial suitability standards required of an initial participant, and that the
Company has the right, in its absolute discretion, to refuse to consent to such
transfer.
 
(i) Participant has been advised to consult with its own attorney or attorneys
regarding all legal matters concerning an investment in the Company and the tax
consequences of purchasing the Securities, and has done so, to the extent
Participant considers necessary.
 
(j) Participant acknowledges that the tax consequences of investing in the
Company will depend on particular circumstances, and neither the Company, the
Company’s Officers, any other investors, nor the partners, shareholders,
members, directors, agents, officers, employees, affiliates or consultants of
any of them, will be responsible or liable for the tax consequences to
Participant of an investment in the Company. Participant will look solely to and
rely upon its own advisers with respect to the tax consequences of this
investment.
 
(k) All information which Participant has provided to the Company concerning
Participant, its financial position and its knowledge of financial and business
matters, and any information found in the Certificate of Accredited Investor
Status and Investor Information, is truthful, accurate, correct, and complete as
of the date set forth herein.
 
(l)      Participant is in full compliance with, and the Participant’s payment
of the Purchase Price in connection with the Offering will be in full compliance
with, all applicable U.S. laws, regulations, directives, and executive orders
imposing economic sanctions, embargoes, export controls or anti-money laundering
requirements, including but not limited to the following laws: (1) the
International Emergency Economic Powers Act, 50 U.S.C. 1701-1706; (2) the
National Emergencies Act, 50 U.S.C. 1601-1651; (3) section 5 of the United
Nations Participation Act of 1945, 22 U.S.C. 287c; (4) Section 321 of the
Antiterrorism Act, 18 U.S.C. 2332d; (5) the Export Administration Act of 1979,
as amended, 50 U.S.C. app. 2401-2420; (6) the Trading with the Enemy Act, 50
U.S.C. app. 1 et seq.; (7) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56; and (8) Executive Order 13224 (Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) of September 23, 2001. The Participant represents that the amounts
invested by it in the Company in the Offering were not and are not directly or
indirectly derived from activities that contravene federal, state or
international laws and regulations, including anti-money laundering laws and
regulations (collectively, the “Regulations”). To the best of the Participant’s
knowledge, none of: (1) the Participant; (2) any person controlling or
controlled by the Participant; (3) if the Participant is a privately-held
entity, any person having a beneficial interest in the Participant; or (4) any
person for whom the Participant is acting as agent or nominee in connection with
this investment is a country, territory, individual or entity named on an Office
of Foreign Assets Control (“OFAC”) list, or a person or entity prohibited under
the OFAC Programs. Participant will provide additional information or take such
actions as may be necessary or advisable for the Company, in its sole judgment,
to comply with any such Regulations.
 
(m) The Participant (on its own behalf and, if applicable, on behalf of any
person for whose benefit the Participant is subscribing) acknowledges and
consents to the fact the Company is collecting the Participant’s (and any
beneficial purchaser’s) personal information pursuant to this Agreement. The
Participant (on its own behalf and, if applicable, on behalf of any person for
whose benefit the Participant is subscribing) acknowledges and consents to the
Company retaining the personal information for as long as permitted or required
by applicable law or business practices. The Participant (on its own behalf and,
if applicable, on behalf of any person for whose benefit the Participant is
subscribing) further acknowledges and consents to the fact the Company may be
required by applicable securities laws and stock exchange rules to provide
regulatory authorities any personal information provided by the Participant
respecting itself (and any beneficial purchaser). By executing this Agreement,
the Participant is deemed to be consenting to the foregoing collection, use and
disclosure of the Participant’s (and any beneficial purchaser’s) personal
information. The Participant also consents to the filing of copies or originals
of any of the Participant’s documents described herein as may be required to be
filed with any stock exchange or securities regulatory authority in connection
with the transactions contemplated hereby. The Participant represents and
warrants that it has the authority to provide the consents and acknowledgments
set out in this paragraph on behalf of all beneficial purchasers.
 
(n)           Each certificate or instrument representing securities issuable
pursuant to this Agreement will be endorsed with the following legend:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.
 
 
3

 
 
3. Representations and Warranties by the Company. The Company represents and
warrants to Participant that:
 
(a) Due Formation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite corporate power and authority to own or
lease its properties and assets and to carry on its business as now being
conducted. The Company is duly qualified as a foreign entity to do business and
is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect on the business, operations or financial condition of the
Company.
 
(b) Capitalization. The Company is authorized under its Certificate of
Formation, as amended, to issue 200,000,000 shares of common stock. The
Company’s disclosure of its issued and outstanding capital stock in its most
recent SEC Filing containing such information is accurate in all material
respects as of the date indicated in such SEC Filing. All of the issued and
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued and are fully paid and nonassessable; none of such shares were
issued in violation of any pre-emptive rights; and such shares were issued in
compliance in all material respects with applicable state and federal securities
law and any rights of third parties. No Person is entitled to pre-emptive or
similar statutory or contractual rights with respect to the issuance by the
Company of any securities of the Company, including, without limitation, the
Securities. Except for stock options, warrants, convertible notes and other
convertible securities described in the SEC Filings, there are no outstanding
warrants, options, convertible securities or other rights, agreements or
arrangements of any character under which the Company is or may be obligated to
issue any equity securities of any kind, except as contemplated by this
Agreement. There are no voting agreements, buy-sell agreements, option or right
of first purchase agreements or other agreements of any kind among the Company
and any of the securityholders of the Company relating to the securities of the
Company held by them, except as set forth in the SEC Filings. No Person has the
right to require the Company to register any securities of the Company under the
Securities Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
Person, except as set forth in the SEC Filings. The issuance and sale of the
Shares hereunder will not obligate the Company to issue shares of common stock
or other securities to any other Person and will not result in the adjustment of
the exercise, conversion, exchange or reset price of any outstanding security.
The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.
 
(c) Authority; Enforceability. This Subscription delivered together with this
Subscription or in connection herewith have been duly authorized, executed, and
delivered by the Company and are legal, valid and binding agreements,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium, and similar laws of general
applicability relating to or affecting creditors’ rights generally and to
general principles of equity; and the Company has the requisite corporate power
and authority and has taken all requisite corporate action necessary for, and no
further action on the part of the Company, its officers, directors and
stockholders is necessary for, (i) the authorization, execution and delivery of
this Subscription, (ii) the authorization of the performance of all obligations
of the Company hereunder or thereunder, and (iii) the authorization, issuance
(or reservation for issuance) and delivery of the Shares.
 
(d) No General Solicitation. Neither the Company, nor any of its affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.
 
(e) Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Subscription, except for the approval of the NYSE American. Subject to the
accuracy of the representations and warranties of the Participant set forth in
Section 2 hereof, the Company has taken all action necessary to exempt (i) the
issuance and sale of the Shares and (ii) the other transactions contemplated by
this Subscription, from the provisions of any stockholder rights plan or other
“poison pill” arrangement, any anti-takeover, business combination or control
share law or statute binding on the Company or to which the Company or any of
its assets and properties is subject that is or could reasonably be expected to
become applicable to the Participant as a result of the transactions
contemplated hereby, including without limitation, the issuance of the Shares
and the ownership, disposition or voting of the Securities by the Participant or
the exercise of any right granted to the Participant pursuant to this
Subscription or the other transaction documents relating hereto.
 
(f) No Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company or any
of its subsidiaries that questions the validity of this Subscription or the
right of the Company to enter into it, or to consummate the transactions
contemplated hereby or thereby, or that might result, either individually or in
the aggregate, in any material adverse changes in the assets, condition or
affairs of the Company, financially or otherwise, or any change in the current
equity ownership of the Company, nor is the Company aware that there is any
basis for the foregoing. Neither the Company nor any of its subsidiaries is a
party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality. There is no action,
suit, proceeding or investigation by the Company or any of its subsidiaries
currently pending or which the Company or any of its subsidiaries intends to
initiate. The foregoing includes, without limitation, actions, suits,
proceedings or investigations pending or threatened in writing (or any basis
therefor known to the Company) involving the prior employment of any of the
Company’s employees, their use in connection with the Company’s business, or any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers.
 
 
4

 
 
(g) Compliance with Other Instruments.
 
(i) The Company is not in violation or default (and no event has occurred that
has not been waived that, with notice or lapse of time or both, would result in
a default by the Company), of any provisions of its formation documents, bylaws
or of any instrument, judgment, order, writ, decree or contract to which it is a
party or by which it is bound or, to its knowledge, of any provision of federal
or state statute, rule or regulation applicable to the Company, nor has the
Company received written notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived).
The execution, delivery and performance of this Subscription, and the
consummation of the transactions contemplated hereby will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a breach or default under any such provision,
instrument, judgment, order, writ, decree or contract or an event which results
in the creation of any lien, charge or encumbrance upon any assets of the
Company.
 
(ii) To its knowledge, the Company has avoided every condition, and has not
performed any act, the occurrence of which would result in the Company’s loss of
any right granted under any license, distribution agreement or other agreement.
 
(h) Tax Returns and Payments. The Company has filed all tax returns and reports
as required by law. These returns and reports are true and correct in all
material respects. The Company has paid all taxes and other assessments due.
 
(i) Permits. The Company and each of its subsidiaries has all franchises,
permits, licenses and any similar authority necessary for the conduct of its
business, the lack of which could materially and adversely affect the business,
properties, prospects, or financial condition of the Company. The Company is not
in default in any material respect under any of such franchises, permits,
licenses or other similar authority.
 
(j) Offering Valid. Assuming the accuracy of the representations and warranties
of Participant contained in Section 2 hereof, the offer, sale and issuance of
the Securities will be exempt from the registration requirements of the
Securities Act, and will have been registered or qualified (or are exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities laws. Neither the Company nor
any agent on its behalf has solicited or will solicit any offers to sell or has
offered to sell or will offer to sell all or any part of the Shares to any
person or persons so as to bring the sale of such Shares by the Company within
the registration provisions of the Securities Act or any state securities laws.
Subject to receipt of required NYSE American additional listing approval, at or
prior to Closing the issuance and sale of the Securities does not contravene the
rules and regulations of the NYSE American.
 
(k) Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Subscription, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Participant), except for
restrictions on transfer set forth in the transaction documents or imposed by
applicable securities laws.
 
(l) SEC Filings. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company as of the date of this
Agreement, under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the one year preceding the date hereof
(collectively, the “SEC Filings”). At the time of filing thereof, the SEC
Filings complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as applicable, and the rules and regulations
of the SEC thereunder. All material agreements to which the Company is a party
or to which the property or assets of the Company is subject are included as
part of or identified in the SEC Filings, to the extent such agreements are
required to be included or identified pursuant to the rules and regulations of
the SEC.
 
(m) Title to Properties. The Company and its subsidiaries have good and
marketable title to all real properties and all other properties and assets
owned by them, in each case free from liens, encumbrances and defects, except
such as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect; and the Company and its subsidiaries hold any
leased real or personal property under valid and enforceable leases with no
exceptions, except such as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.
 
(n) Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the consolidated financial position of the
Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, subject in the case of unaudited financial
statements to normal, immaterial year-end audit adjustments, and such
consolidated financial statements have been prepared in conformity with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”) (except as may be disclosed therein or in
the notes thereto, and except that the unaudited financial statements may not
contain all footnotes required by GAAP, and, in the case of quarterly financial
statements, except as permitted by Form 10-Q under the Exchange Act). Except as
set forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof, the Company has not incurred any liabilities,
contingent or otherwise, except those incurred in the ordinary course of
business, consistent (as to amount and nature) with past practices since the
date of such financial statements, none of which, individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect.
 
 
5

 
 
(o) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Subscription, any valid right, interest or claim against or
upon the Company or Participant for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company. No Participant shall have any obligation with respect to
any fees, or with respect to any claims made by or on behalf of other Persons
for fees, in each case of the type contemplated by this Section 3(o) that may be
due in connection with the transactions contemplated by this Subscription.
 
(p) Transactions with Affiliates. Except as disclosed in the Company’s SEC
Filings, none of the executive officers or directors of the Company and, to the
Company’s knowledge, none of the employees of the Company is presently a party
to any material transaction with the Company (other than as holders of stock
options, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.
 
(q) Disclosures. Neither the Company nor any Person acting on its behalf has
provided the Participant or their agents or counsel with any information that
constitutes or would reasonably be expected to constitute material, non-public
information concerning the Company or its subsidiaries, other than with respect
to the transactions contemplated hereby which will be disclosed in a Current
Report on Form 8-K within four business days of the Closing. The SEC Filings do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. The Company
understands and confirms that the Participant will rely on the foregoing
representations in effecting transactions in securities of the Company.
 
(r) Required Filings. Except for the transactions contemplated by this
Subscription, including the acquisition of the Securities contemplated hereby,
no event or circumstance has occurred or information exists with respect to the
Company or its business, properties, operations or financial condition, which,
under applicable law, rule or regulation, currently requires public disclosure
or announcement by the Company but which has not been so publicly announced or
disclosed.
 
(s) Manipulation of Price. The Company has not, and, to the Company’s knowledge,
no Person acting on its behalf has taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities.
 
4. Agreement to Indemnify. The Company agrees to indemnify and hold harmless
each Participant and its Affiliates, and their respective directors, officers,
members, managers, employees, and agents, from and against any and all losses,
claims, damages, liabilities and expenses (including without limitation
reasonable and documented attorney fees and disbursements and other documented
out-of-pocket expenses reasonably incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under this Subscription, and will reimburse any such Person for all such amounts
as they are incurred by such Person solely to the extent such amounts have been
finally judicially determined not to have resulted from such Person’s fraud or
willful misconduct.
 
5. Subscription Binding on Heirs, etc. This Subscription, upon acceptance by the
Company, shall be binding upon the heirs, executors, administrators, successors
and assigns of the Participant. If the undersigned is more than one person, the
obligations of the undersigned shall be joint and several and the
representations and warranties shall be deemed to be made by and be binding on
each such person and his or her heirs, executors, administrators, successors,
and assigns.
 
6. Execution Authorized. If this Subscription is executed on behalf of a
corporation, partnership, trust or other entity, the undersigned has been duly
authorized and empowered to legally represent such entity and to execute this
Subscription and all other instruments in connection with the Securities and the
signature of the person is binding upon such entity.
 
7. Governing Law. This Subscription shall be construed in accordance with the
laws of the State of Texas.
 
 
6

 
 
8. Dispute Resolution. In the event of any dispute arising out of or relating to
this Subscription, then such dispute shall be submitted to binding arbitration
with the Houston, Texas branch of the American Arbitration Association (“AAA”)
to be governed by AAA’s Commercial Rules of Arbitration (the “AAA Rules”) and
heard before one arbitrator. The parties shall attempt to mutually select the
arbitrator. In the event they are unable to mutually agree, the arbitrator shall
be selected by the procedures prescribed by the AAA Rules. Notwithstanding
anything in the AAA Rules to the contrary, discovery shall be limited
exclusively to the mutual production of documents, and written submissions to
the arbitrator shall be limited to one brief from each party and one responsive
brief from each party.
 
9. Further Assurances. The Company and Participant hereby covenant that they
will, whenever and as reasonably requested by the other party, do, execute,
acknowledge and deliver any and all such other and further acts, deeds,
confirmations, and any instruments of further assurance, approvals and consents
as may reasonably be requested in order to complete, insure and perfect the
transactions contemplated herein.
 
10. Commercially Reasonable Efforts. Each party shall use commercially
reasonable efforts to timely satisfy each of the conditions to the Closing,
subject to the Company’s ability to reject this Subscription pursuant to Section
1(f) hereof. No party shall intentionally perform or fail to perform any act
that, if performed or omitted to be performed, would prevent or excuse the
performance of this Agreement or any of the transactions contemplated hereby,
subject to the Company’s ability to reject this Subscription pursuant to Section
1(f) hereof.
 
11. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to affect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
 
12. Entire Agreement, Amendments and Waivers. This Agreement constitutes the
entire agreement of the parties regarding the subject matter of the Agreement
and expressly supersedes all prior and contemporaneous understandings and
commitments, whether written or oral, with respect to the subject matter hereof.
No variations, modifications, changes or extensions of this Agreement or any
other terms hereof shall be binding upon any party hereto unless set forth in a
document duly executed by such party or an authorized agent of such party.
 
13. Extended Meanings. In this Agreement words importing the singular number
include the plural and vice versa; words importing the masculine gender include
the feminine and neuter genders.
 
14. Counterparts, Effect of Facsimile, Emailed and Photocopied Signatures. This
Agreement and any signed agreement or instrument entered into in connection with
this Agreement, and any amendments hereto or thereto, may be executed in one or
more counterparts, all of which shall constitute one and the same instrument.
Any such counterpart, to the extent delivered by means of a facsimile machine or
by .pdf, .tif, .gif, .jpeg or similar attachment to electronic mail (any such
delivery, an “Electronic Delivery”) shall be treated in all manner and respects
as an original executed counterpart and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party, each other party shall re execute the
original form of this Agreement and deliver such form to all other parties. No
Party shall raise the use of Electronic Delivery to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each such party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.
 
 
 
 
 
 
 
 
[Remainder of page left intentionally blank. Signature pages follow.]
 
 
Subscription Agreement
 
7

 
 
Subject to acceptance by the Company, the undersigned have completed this
Subscription Agreement to evidence his/her/its subscription for the purchase of
Shares of the Company, this 17th day of September 2019.
 
 
PARTICIPANT:
 
SK ENERGY LLC
 
/s/ Simon G. Kukes
Signature
 
Name: Simon G. Kukes
 
Title: CEO and Owner
 
Tax Identification No.: on file
 
Jurisdiction of Organization: Delaware
 
State of Principal Place of Operations: Texas
 
Investment Amount (# of Shares): 8,204,481
 
Purchase Price Paid ($): $13,000,000.14
 
Address for Notice: Delivery Instructions (if different from above):
 
Address for Notice:
 
 
On File
 
 
 
 
 
 
 
 
Attention:
CEO
 
 
 
Email:
 On File
 
 
 

 
 


 
Subscription Agreement  3  PEDEVCO Corp.
 
8

 
 
The Company has accepted this subscription this 17th day of September, 2019
 
 
“COMPANY”
 
PEDEVCO CORP.,
a Texas corporation
 
By: /s/ Clark R. Moore                                                      
Clark R. Moore
Executive Vice President
and General Counsel
 
 
 
Address for notice:
 
PEDEVCO Corp.
575 N. Dairy Ashford, Energy Center II, Suite 210
Houston, Texas 77079
Attn: Corporate Counsel
Subscription Agreement
 
9

 

 
Exhibit A
 
CERTIFICATE OF ACCREDITED INVESTOR STATUS AND INVESTOR INFORMATION
 
            Except as may be indicated by the undersigned below, the undersigned
is an “accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”). The undersigned has
initialed the box below indicating the basis on which he is representing his
status as an “accredited investor”:
 
______ a bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended (the “Securities Exchange Act”); an insurance
company as defined in Section 2(13) of the Securities Act; an investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; a small business investment
company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, and such plan has total assets in excess of $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, if the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;
 
____ a private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;
 
____ an organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;
 
____  a natural person whose individual net worth, or joint net worth with the
undersigned’s spouse, at the time of this purchase exceeds $1,000,000. For
purposes of this item, “net worth” means the excess of total assets at fair
market value (including personal and real property, but excluding the estimated
fair market value of a person’s primary home) over total liabilities. Total
liabilities excludes any mortgage on the primary home in an amount of up to the
home’s estimated fair market value as long as the mortgage was incurred more
than 60 days before the Securities are purchased, but includes (i) any mortgage
amount in excess of the home’s fair market value and (ii) any mortgage amount
that was borrowed during the 60-day period before the closing date for the sale
of Securities for the purpose of investing in the Securities;
 
____ a natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with the undersigned’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
 
____ a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the prospective
investment;
 
_X__ an entity in which all of the equity holders are “accredited investors” by
virtue of their meeting one or more of the above standards; or
 
____  an individual who is a director or executive officer of PEDEVCO Corp.
 
 
10

 
 
Investor Information: (This must be consistent with the form of ownership
selected below and the information provided above)
 
Name (please print): SK ENERGY, LLC
If entity named above, By: Simon G. Kukes
                                      Its: CEO and Owner
Social Security or Taxpayer I.D. Number: on file
Business Address (including zip code): on file
Email Address: on file
All communications to be sent to: Address ____X____ Email

 

Please indicate below the form in which you will hold title to your interest in
the Shares. PLEASE CONSIDER CAREFULLY. ONCE YOUR SUBSCRIPTION IS ACCEPTED, A
CHANGE IN THE FORM OF TITLE CONSTITUTES A TRANSFER OF THE INTEREST IN THE SHARES
AND MAY THEREFORE BE RESTRICTED BY THE TERMS OF THIS SUBSCRIPTION, AND MAY
RESULT IN ADDITIONAL COSTS TO YOU. Participants should seek the advice of their
attorneys in deciding in which of the forms they should take ownership of the
interest in the Shares, because different forms of ownership can have varying
gift tax, estate tax, income tax, and other consequences, depending on the state
of the investor’s domicile and his or her particular personal circumstances.
 
 INDIVIDUAL OWNERSHIP (one signature required)
 
 JOINT TENANTS WITH RIGHT OF SURVIVORSHIP AND NOT AS TENANTS IN COMMON (both or
all parties must sign)
 
 COMMUNITY PROPERTY (one signature required if interest held in one name, i.e.,
managing spouse; two signatures required if interest held in both names)
 
 TENANTS IN COMMON (both or all parties must sign)
 
 GENERAL PARTNERSHIP (fill out all documents in the name of the PARTNERSHIP, by
a PARTNER authorized to sign)
 
 LIMITED PARTNERSHIP (fill out all documents in the name of the LIMITED
PARTNERSHIP, by a GENERAL PARTNER authorized to sign)
 
      X LIMITED LIABILITY COMPANY (fill out all documents in the name of the
LIMITED LIABILITY COMPANY, by a member authorized to sign)
 
       CORPORATION (fill out all documents in the name of the CORPORATION, by
the President or other officer authorized to sign)
 
 TRUST (fill out all documents in the name of the TRUST, by the Trustee, and
include a copy of the instrument creating the trust and any other documents
necessary to show the investment by the Trustee is authorized. The date of the
trust must appear on the Notarial where indicated.)
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status and Investor Information effective as of September 17, 2019.
 
 
               Participant Name: SK ENERGY, LLC
 
By: /s/ Simon G. Kukes
Signature
 
Printed Name: Simon G. Kukes
 
Title/Position: CEO and Owner
(required for any stockholder that is a corporation, partnership, trust or other
entity)

 
 
 
                                                   Subscription Agreement
                                                                                                                                 PEDEVCO
Corp.
 
11
